IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                c•-,0
In the Matter of the Marriage of:                 )
                                                  )         DIVISION ONE
RYAN S. VATNE,                                    )
                                                  )         No. 75512-9-1                          -•-•-• _...

                        Appellant,                )
                                                  )        UNPUBLISHED OPINION                  cprnn
                                                                                         .•-•
       and                                        )
                                                                                         c: -
                                                  )                                      cri
JULIET A. VATNE,                                  )                                       c)
                                                  )
                        Respondent.               )        FILED: January 16, 2018
                                                  )
       DWYER, J. — Ryan Vatne appeals from the trial court's distribution of

property and order of child support entered in conjunction with a decree of

dissolution. He contends that the trial court erred in imputing income to him and

failing to impute income to his former wife, Juliet Vatne. Ryanl also challenges

the trial court's deviation from the standard calculation of child support, the

characterization of the parties' assets and liabilities, and the trial court's alleged

bias in favor of Juliet. We remand for the trial court to reconsider the manner in

which it attempted to deviate from the standard calculation. In all other respects,

we affirm.


       1 For clarity we refer to the parties by their first names.
No. 75512-9-1




       Ryan and Juliet were married on April 4, 2013 in Florida. On

October 27, 2013, Juliet gave birth to twins, A.V. and T.V. On February 25,

2014, when the children were approximately four months old, the family

relocated to Washington in order for Ryan to accept a job at Microsoft.

       On July 19, 2014, the family flew to Florida to visit Juliet's family. A

few days later, on July 24, an altercation occurred at Juliet's mother's home

during which, Juliet later stated in court documents, Ryan emotionally and

physically threatened her.

       On July 25, 2014, Juliet obtained an ex parte order for temporary

custody of the children in Miami-Dade County, Florida. Juliet informed

Ryan that she intended to stay in Florida with the children. On the same

day, Ryan filed a petition for dissolution in King County, Washington. Ryan

obtained an ex parte temporary order providing the children should reside

with him, prohibiting Juliet's contact with them, and ordering their return to

Washington.

       Juliet filed a motion in King County requesting that Washington

relinquish jurisdiction of the portion of the dissolution proceeding relating to

the children to Florida pursuant to the Uniform Child Custody Jurisdiction

and Enforcement Act. On October 6, 2014, Judge Judith Ramseyer

granted Juliet's motion, ruling that Florida was the children's home state for

the purposes of establishing a parenting plan. Judge Ramseyer bifurcated

the proceeding and allowed matters related to the parties' dissolution,
                                          2
No. 75512-9-1


division of property, and child support to proceed in Washington. On

November 6, 2014, Judge Ramseyer denied Ryan's motion for

reconsideration. The order on reconsideration clarified that any

proceedings in Washington relative to parenting the children were

dismissed without prejudice.

       On March 17, 2015, a King County Superior Court commissioner

entered temporary orders requiring Ryan to pay Juliet $1,400 per month in

maintenance and $1,326.81 in child support.

      Trial on the dissolution began on August 31, 2015 before Judge

John Ruhl. Both Ryan and Juliet appeared pro se. Juliet participated

telephonically from Florida. Following nine days of trial broken up over the

course of several months, the trial court entered findings of fact and

conclusions of law, a decree of dissolution, and an order of child support.

Ryan appeals.

                                      II

       Ryan first contends that Judge Ramseyer erred in determining that

Florida was the children's home state. But Ryan did not timely appeal

Judge Ramseyer's order of dismissal. A notice of appeal must be filed

within 30 days after entry of the superior court's decision for which review

is sought, or within 30 days of the denial of a timely motion for

reconsideration. RAP 5.2(a). If a notice of appeal is not filed "within 30

days of entry of an appealable order, the appellate court is without


                                           3
No. 75512-9-1


jurisdiction to consider it." In re Marriage of Maxfield, 47 Wash. App. 699,

710, 737 P.2d 671 (1987). Thus, we do not address this claim.

                                      III

       Ryan contends that the superior court commissioner erred in failing

to impute income to Juliet in the March 17, 2015 temporary support order.

But because temporary support orders are not final judgments under RAP

2.2(a)(1), they are not appealable. Moreover, temporary support orders

terminate upon the entry of a final decree. RCW 26.09.060(10)(c).

Accordingly, we do not address the temporary orders in this appeal. Ryan

additionally contends that the trial court refused to hear his motion to

modify the temporary support order. Because Ryan did not designate the

motion, the record is inadequate for review of this claim. See RAP 9.1; In

re Marriage of Haugh, 58 Wash. App. 1, 6, 790 P.2d 1266(1990)(the

appellant has the burden of perfecting the record so that the court has

before it all the evidence relevant to the issue raised on appeal).

       Ryan next argues that the trial court erred in imputing income to him.

A trial court calculates the child support obligation based on the combined

monthly income of both parents. In re Marriage of Pollard, 99 Wash. App. 48,

52, 991 P.2d 1201 (2000). In calculating income, a trial court must

determine whether a parent is voluntarily unemployed or underemployed

based on that parent's "work history, education, health, and age, or any

other relevant factors." RCW 26.19.071(6). A parent who is "purposely

underemployed to reduce the parent's child support obligation" will have
                                            4
No. 75512-9-1


income imputed to them. In re Marriage of Peterson, 80 Wash. App. 148,

153, 906 P.2d 1009(1995)(quoting RCW 26.19.071(6)). Under ROW

26.19.071(6), a trial court imputes income at a past rate of pay where

information on current or historical rates of pay is incomplete or sporadic.

       We review an order of child support for an abuse of discretion. In re

Marriage of Griffin, 114 Wash. 2d 772, 776, 791 P.2d 519 (1990). A trial court

abuses its discretion if its decision is manifestly unreasonable or based on

untenable grounds or untenable reasons. In re Marriage of Littlefield, 133
Wash. 2d 39, 46-47, 940 P.2d 1362(1997).

       Here, the trial court found that Ryan, who was terminated from

Microsoft in September 2015, was voluntarily unemployed at the time the

findings were entered in April 2016.

       Throughout the parties' marriage, the petitioner was employed at
       Microsoft Corporation. His income consisted of wages, annual
       bonus, and stock award. In 2013, his W-2 wages and other
       compensation totaled $126,369 (Tr. Ex. 58). In 2014, his W-2
       wages and other compensation totaled $129,767 (Tr. Ex. 59). In
       September 2015, the petitioner was terminated from his position at
       Microsoft, and he remained unemployed at the time of the trial.
       The court is constrained to find that the petitioner was voluntarily
       unemployed during this period.

       Pursuant to RCW 26.19.071(6)(b), it is appropriate to impute
       income to the petitioner based on his historical rate of pay during
       2015, which is the most recent year during which the petitioner was
       employed on a full-time basis.

       Ryan asserts that the evidence was insufficient to support the

finding that he was voluntarily unemployed. But there was no evidence

showing that Ryan was unemployable. At the time of trial, Ryan was 37

                                         5
No. 75512-9-1


years old and had a history of high paying jobs in the tech industry. The

record is devoid of any factors that might have contributed to his alleged

inability to find work, such as health problems or the employment

conditions in his chosen field. Ryan testified only that he "very much

hope[d]" to have a job soon and that he had "been working on it." Under

the circumstances, substantial evidence supported the trial court's finding

that Ryan was voluntarily unemployed.

                                      IV

       Ryan next contends that the trial court erred in granting a deviation

from the standard calculation of child support. Because the trial court

lacked authority to deviate in the manner in which it did, we agree.

       After determining the presumptive amount of child support owed, a

court may, in its discretion, deviate from the standard calculation. RCW

26.19.075(1)(a); Griffin 114 Wash. 2d at 776. Expenses such as health care

and long-distance transportation for visitation are not included in the basic

child support obligation. RCW 26.19.080(3). A trial court has the

discretion to determine the necessity and reasonableness of these

expenses. RCW 26.19.080(4). However, if such expenses are awarded,

they must be shared by the parents "in the same proportion as the basic

child support obligation." RCW 26.19.080(3); In re Yeamans, 117 Wn.

App. 593, 599-600, 72 P.3d 775 (2003). This language is mandatory and

generally allows no room for the court's exercise of discretion. In re

Marriage of Scanlon, 109 Wash. App. 167, 181,34 P.3d 877(2001). If the
                                           6
No. 75512-9-1


trial court does not deviate from the basic child support obligation, then it

cannot deviate from that proportion when allocating the extraordinary

expenses. Yeamans 117 Wash. App. at 601.

       Here, the trial court imputed monthly net income of $9,330.16 to

Ryan and $4,083.33 to Juliet. Ryan's proportional share of the combined

net income was 70 percent and Juliet's proportional share was 30 percent.

The trial court granted a deviation from the basic child support calculation

as follows:

       Pursuant to RCW 26.19.075, the child support amount ordered in
       paragraph 3.5 reflects offsetting deviations from the standard
       calculation for the following reasons:

       1. Upward Deviation to Account for Respondent's Court-Ordered
       Obligations. The court finds credible the respondent's testimony
       that at this time, she may incur lost wages and additional costs due
       to the obligations that the Florida court is imposing upon her in the
       currently pending dependency litigation, including orders requiring
       her to:(a) go to her own therapy and counseling sessions;(b)take
       the children to therapy and counseling sessions and other court-
       ordered appointments; and (c) take the children to court-approved
       locations so that the children can visit with the petitioner via Skype.
       The court therefore finds that it is appropriate and equitable to
       increase the petitioner's support obligation by 15%($243 per
       month), to help compensate the respondent for potential work time
       that the respondent loses due to her compliance with orders of the
       Florida court. On or after the earlier of the date on which (a) the
       Florida court terminates the Florida dependency proceedings, or(b)
       the Florida court substantially increases or decreases the above-
       described obligations of the respondent, either party may seek an
       order modifying the amount of the temporary increase described in
       this paragraph 3.7.1. This provision is subject to any future
       adjustment or modification by this court or by the Florida court,
       which for the time being has ceded jurisdiction to this court with
       respect to child-support issues.

       2. Downward Deviation for Petitioner's Transportation Long-
       Distance Transportation Expenses. Based upon the request of the
                                          7
No. 75512-9-1


      respondent during trial, however, the court finds that it is
      appropriate and equitable to reduce the petitioner's child support
      obligation by allowing the petitioner a credit to satisfy the
      respondent's obligation to pay her proportional share of the long-
      distance transportation costs that the petitioner is expected to incur
      in traveling between Washington and Florida for purposes of
      visiting the children. The court finds that it is equitable to allow the
      petitioner a credit in the amount of 15% per month ($243 per
      month), which shall be taken in the form of a reduction of the
      petitioner's child support payment. The petitioner shall provide the
      respondent with documentation for all actual long-distance
      transportation charges that he incurs. This provision is subject to
      any future adjustment or modification by this court or by the Florida
      court, which for the time being has ceded jurisdiction to this court
      with respect to child-support issues.

      These off-setting deviations result in a child support transfer
      payment equal to the standard calculation as found on the child
      support worksheets incorporated herein.

       Here, the trial court appeared to acknowledge that each party bore a

unique financial burden — Juliet was responsible for transporting the

children to Skype visits and therapy appointments ordered by the Florida

court, while Ryan was responsible for traveling to and from Florida to see

the children. It appears that the trial court attempted to offset each of these

burdens while allowing Juliet and Ryan to avoid the reimbursement

provisions of RCW 26.19.080. But this was not within the trial court's

authority to do. A trial court has the discretion to award, or not award,

payment for long-distance transportation expenses. Here, the order of

child support does not reflect an award of transportation expenses; on the

worksheet used to calculate the transfer payment amount, the space for

long-distance transportation expenses is blank. Had the trial court chosen

to award transportation expenses, it was required by statute to apportion
                                         8
No. 75512-9-1


them in the same proportion as the basic child support obligation: 70

percent to Ryan and 30 percent to Juliet.

        Moreover, Juliet's potential loss of income due to the time spent

transporting the children to visits and appointments is not a proper basis for

a deviation. If Juliet cannot work full time, the appropriate remedy is for the

trial court to impute her income at an adjusted level during the dependency

proceedings, resulting in a lower combined monthly net income and a

change in the relative percentage allocation. The trial court may then

consider a proper basis for deviation.

        Accordingly, we remand to the trial court to clarify whether it

intended to award long-distance transportation expenses and to reconsider

its decision to grant any deviation in accordance with RCW 26.19.080.2

                                             V

        Ryan contends the trial court erred in distributing the parties' assets

and liabilities. In a dissolution proceeding, all property, both community

and separate, is before the court for distribution. In re Marriage of Brewer,

137 Wash. 2d 756, 766, 976 P.2d 102(1999). The trial court has broad

discretion to make a just and equitable distribution of the property based on

the factors enumerated in RCW 26.09.080.3 In re Marriage of Rockwell,


         2 It appears that the trial court did not actually intend to deviate from the basic child
support obligation, noting that the upward deviation and the downward deviation did not result in
a change in the transfer payment. Nothing in this opinion precludes the trial court from choosing
not to deviate from the basic child support obligation on remand.
         3 This provision provides, in pertinent part, for the following:
         In a proceeding for dissolution of the marriage... the court shall, without regard
         to misconduct, make such disposition of the property and the liabilities of the
                                                 9
No. 75512-9-1


141 Wash. App. 235, 242-43, 170 P.3d 572(2007). A division of property

need not be precisely equal; rather, it must be fair to both parties

depending on their circumstances at the time of dissolution. RCW

26.09.080. A trial court does not abuse its discretion by awarding the

separate property of one spouse to the other spouse, so long as the award

results in a just and equitable distribution of assets. In re Marriage of Irwin,

64 Wash. App. 38, 48, 822 P.2d 797(1992). Because the trial court is in the

best position to determine what is fair and equitable, its decision will be

reversed only upon a showing of a manifest abuse of discretion. In re

Marriage of Buchanan, 150 Wash. App. 730, 735, 207 P.3d 478 (2009).

        Ryan first contends that the trial court erred in characterizing his

retirement accounts as community property.4 Here, the trial court found as

follows:

        Fidelity 401k Account ****9766.(Ex. 307 [Interrogatory No. 38(d)&
        (e)]). The court finds that this asset consists partly of community
        property funds and partly of separate property funds. The
        community property portion is $24,361, which is the difference
        between the $75,771.52 balance on the Date of Separation (which

         parties, either community or separate, as shall appear just and equitable after
        considering all relevant factors including, but not limited to:
                 (1) The nature and extent of the community property;
                 (2)The nature and extent of the separate property;
                 (3) The duration of the marriage or domestic partnership; and
                 (4) The economic circumstances of each spouse or domestic partner at
        the time the division of property is to become effective, including the desirability
        of awarding the family home or the right to live therein for reasonable periods to a
        spouse or domestic partner with whom the children reside the majority of the
        time.
RCW 26.09.080.
        4 Ryan also contends that the trial court erred in characterizing Juliet's retirement
accounts as separate property. It is unclear to what Ryan is referring, given that the trial court's
findings do not include any reference to Juliet's separate retirement accounts.

                                                 10
No. 75512-9-1


       is also the valuation date of this asset) and the $54,410.82 balance
       on the Date of Marriage. The $24,361 community property portion
       would be awardable equally to each spouse, but the court finds that
       it is fair and equitable to award an additional $1,000 of the
       petitioner's share of the community property portion of this asset to
       the respondent as compensation for the petitioner's failure or
       refusal to return the respondent's piano to her(See Paragraph
       2.10, below). The community property portion of this asset
       therefore is awarded and credited as follows: $11,181.00 to the
       petitioner, and $13,180.00 to the respondent. The remainder of the
       balance in the account is awarded and credited to the petitioner as
       his separate property.

       Fidelity Roth IRA Account ****4575.(Ex. 307 [Interrogatory No.
       38(e)]). The court finds that this asset consists partly of community
       property funds and partly of separate property funds. The
       community property portion is $296, which is the difference
       between the $10,043.83 balance on the Date of Separation (which
       is also the valuation date of this asset) and the $9,747.40 balance
       on the Date of Marriage. The $296 community property portion is
       awarded and credited equally to each spouse. The remainder of
       the balance in the account is awarded and credited to the husband
       as his separate property.

Ryan asserts that the amount of contributions into the 401(k) account

during the marriage totaled only $10,430.09. He contends that the trial

court erred in characterizing gains on the premarital portion of the

investments as community property. But Ryan did not designate any of the

relevant trial exhibits to this court for consideration on appeal. His failure to

provide those exhibits precludes consideration of his claim.

       Ryan also challenges the trial court's decision to award Juliet

compensation for her piano. Juliet testified that she owned an electric

piano that cost between $3,200 and $3,800 when she purchased it. She

asserted that Ryan did not return the piano to her after the couple

separated but instead donated it to the Salvation Army. The trial court
                                          11
No. 75512-9-1


found that the piano was Juliet's separate property and awarded Juliet an

additional $1,000 of Ryan's share of the 401(k) account. Ryan argues that

Juliet testified that she did not want reimbursement of the piano "because I

just want the divorce to be finalized." But the evidence was undisputed that

Juliet owned the piano and Ryan disposed of it after the separation. The

trial court was entitled to award Juliet the value of the piano as part of its

fair and equitable distribution of assets.

       Ryan next contends that the trial court failed to include utility bills

and thousands of dollars in loans from family members in its calculation of

community liabilities. But Ryan did not designate any part of the record

relevant to this claim except for a copy of a check for $2,012.20 made out

to the City of Carnation and signed by his mother, Sharon Vatne. The trial

court found that "Mlle petitioner's proposed assets and liabilities worksheet

indicates that" all debts to Sharon Vatne were "his separate property debt."

Ryan fails to demonstrate that this was an abuse of discretion.

       Ryan argues that the trial court failed to consider income that Juliet

received in the form of reimbursement for medical expenses as well as

Juliet's 2013 tax refund. But the trial court divided all the funds in the

couple's multiple bank accounts. The record before us on appeal does not

show that the trial court failed to consider this income.

       Finally, Ryan contends that the trial court erred in calculating his

income based on an incorrect federal tax withholding. Ryan fails to support


                                             12
No. 75512-9-1


this assignment of error with any argument, authority or citation to the

record. No appellate relief is warranted.

                                       VI

       Ryan argues that the trial judge demonstrated bias by awarding

Juliet the value of the piano, permitting Juliet to call witnesses by telephone

when he was not allowed to do so, and restricting the amount of time for

Ryan's questioning of witnesses.

       There is a presumption that a judge performs his or her functions

regularly and properly without bias or prejudice. Kay Corp. v. Anderson, 72
Wash. 2d 879, 885, 436 P.2d 459(1967). A party seeking to overcome that

presumption must offer evidence of a judge's actual or potential bias. State

v. Dominguez, 81 Wash. App. 325, 329, 914 P.2d 141 (1996).

       Here, Ryan produces no evidence of bias. As discussed above, the

trial court was well within its discretion to award Juliet the value of the

piano. As for Ryan's claims regarding the questioning of witnesses, the

trial court has broad discretion to control the admission and presentation of

evidence. State v. Rehak, 67 Wash. App. 157, 162, 834 P.2d 651 (1992).

Ryan neither requested the opportunity to call witnesses by telephone nor

made any arrangements to do so. And because Ryan continually

attempted to question witnesses on subjects that were not in front of the

trial court, such as the welfare of the children, the trial court was well within

its discretion to limit the length and scope of Ryan's questioning.


                                            13
No. 75512-9-1


      Affirmed in part, and remanded.




We concur:




                                        14